COURT OF APPEALS
SECOND DISTRICT OF 
  TEXAS
FORT WORTH

NO. 2-03-328-CV

    
ELIJAH W. RATCLIFF, SURETY                                               APPELLANT

V.

THE STATE OF TEXAS                                                              APPELLEE

----------

FROM THE CRIMINAL DISTRICT COURT NO. 2 OF TARRANT 
  COUNTY
----------
MEMORANDUM OPINION1 AND 
  JUDGMENT
----------
        On 
  November 25, 2003 we notified appellant, in accordance with TEX. R. APP. 
  P. 42.3, that this court may not have jurisdiction over this appeal because 
  the notice of appeal was not timely filed. We stated that the appeal would be 
  dismissed for want of jurisdiction unless appellant or any party desiring to 
  continue the appeal filed with the court within ten days a response showing a 
  reasonable explanation for the late filing of the notice of appeal.
        We 
  received appellant’s response on December 2, 2003. The appellant’s 
  response has been considered, and it is the opinion of the court that this 
  appeal should be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 
  43.2(f). Accordingly, we dismiss the appeal.
 
                                                                  PER 
  CURIAM
 
PANEL D:   McCOY, J.; 
  CAYCE, C.J.; and LIVINGSTON, J.
DELIVERED: February 12, 2004

 
NOTES
1. 
  See Tex. R. App. P. 47.4.